Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-11 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 and 09/21/2021 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities: 
Claim 9 recites the limitation “the plates are nestable with the first faces being facing” in lines 11-12. It is unclear what the claim language “being facing” means. For examination purposes, “being facing” has been construed as “oppositely facing”, as supported by Figure 7 of the drawings. 
Claim 11 recites the limitation “the plates are nestable with the first faces being facing” in lines 32-33. It is unclear what the claim language “being facing” means. For examination purposes, “being facing” has been construed as “oppositely facing”, as supported by Figure 7 of the drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 10,538,127 B2).
Regarding claim 1, Brown teaches (Fig. 1-10): A vehicle wheel traction assembly (traction jack 100) comprising: a plate (first place 101); a plurality of ridges (spikes 112) engaged to and extending from a first face of the plate (101)(Fig. 3 and 7), wherein the plate (101) is configured for positioning of a second face thereof upon a surface proximate to a drive wheel of a vehicle for increasing traction of the drive wheel relative to that of the drive wheel directly upon the surface (col. 6, lines 6-10; col. 7, lines 10-15); and a handle (103a, 103b) engaged by a pivot pin (pin 104a) to the second face of the plate (101) proximate to a first end thereof (Fig. 1), the pivot pin (104a) being biased toward a first terminus (annotated Fig. 1 below) of the handle (103)(Fig. 1), such that the handle (103) is rotatable between a deployed configuration (Fig. 1-2), wherein a second terminus of the handle is positioned distal from the plate (101)(annotated Fig. 1 below), and a stowed configuration (Fig. 9), wherein the handle (103) extends between the first end and a second end of the plate (101)(Fig. 9). 

    PNG
    media_image1.png
    529
    581
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 10,538,127 B2), in view of Fickett et al. (US 5100054 A).
Regarding claim 2, Brown teaches the elements of claim 1, as stated above. Brown further teaches (Fig. 1-10): the plate (101) is elongated rectangularly shaped (Fig. 3), but does not explicitly teach that each ridge extends linearly between opposed sides of the plate. 
However, Fickett teaches (Fig. 1-3): a plurality of ridges (22, 32, 34, 36) engaged to and extending from a first face of a plate (10), wherein each ridge (22, 32, 34, 36) extends linearly between opposed sides of the plate (Fig. 1-3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Brown to provide ridges that extend linearly between opposed sides of the plate, as taught by Fickett, to provide additional traction for a vehicle tire and allow the plate to “engage both the tire tread and the underlying surface” (col. 1, lines 26-29). 
Regarding claim 4, Brown teaches the elements of claim 1, as stated above. Brown does not explicitly teach that the plurality of ridges comprises from three to twelve ridges. 
However, Fickett teaches (Fig. 1-3): a plurality of ridges (22, 32, 34, 36) engaged to and extending from a first face of a plate (10), wherein the plurality of ridges (22, 32, 34, 36) comprises from three to twelve ridges. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Brown to provide three to twelve linear ridges, as taught by Fickett, to provide additional traction for a vehicle tire and allow the plate to “engage both the tire tread and the underlying surface” (col. 1, lines 26-29).
Regarding claim 5, Brown and Fickett teach the elements of claim 4, as stated above. Brown does not explicitly teach that the plurality of ridges comprises four ridges. 
However, Fickett teaches (Fig. 1-3): a plurality of ridges (22, 32, 34, 36) engaged to and extending from a first face of a plate (10), wherein the plurality of ridges (22, 32, 34, 36) comprises four ridges. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Brown to provide four linear ridges, as taught by Fickett, to provide additional traction for a vehicle tire and allow the plate to “engage both the tire tread and the underlying surface” (col. 1, lines 26-29).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 10,538,127 B2), in view of Grace (US 5383742 A).
Regarding claim 7, Brown teaches the elements of claim 1, as stated above. Brown does not explicitly teach that the ridges are spaced at from 10.0 to 25.0 centimeters. 
However, Grace teaches (Fig. 1-2 and 3A): a plate (16) with ridges are spaced at from 10.0 to 25.0 centimeters (Spacing S is about eight inches, or 20.32 cm) (col. 4, lines 61-65). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Brown to provide linear ridges that are spaced at from 10.0 to 25.0 centimeters, as taught by Grace, to accommodate vehicle tires of varying sizes and tread patterns for optimized traction. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Brown and Grave teach the elements of claim 7, as stated above. Brown does not explicitly teach that the ridges are spaced at 14.8 centimeters.
However, Grace teaches (Fig. 1-2 and 3A): a plate (16) with ridges are spaced at about eight inches, or 20.32 cm) (col. 4, lines 61-65), wherein the spacing is “selected to prevent the peripheral surface of a tire rolling over the apparatus in a longitudinal direction from contacting the mounting surface” (col. 2, lines 26-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide linear ridges that are spaced at 14.8 centimeters, to accommodate vehicle tires of varying sizes and tread patterns for optimized traction. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 3, 6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections are overcome.
Claim 11 is objected, but would be allowable if all claim objections are overcome. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 and its depending claim 6, the prior art fails to teach that each ridge has a respective height such that the plurality of ridges comprises ridges having a variety of heights, the heights increasing from a respective ridge positioned adjacent to the first end of the plate to a respective ridge positioned adjacent to the second end of the plate, such that the plurality of ridges tapers upwardly from the first end to the second end when viewed from a respective opposed side of the plate. While the primary reference Brown teaches (Fig. 3): a plurality of spikes (112) that may be interpreted as the plurality of ridges, the examiner finds no obvious reason to modify the ridges such that each ridge has a respective height such that the plurality of ridges comprises ridges having a variety of heights, the heights increasing from a respective ridge positioned adjacent to the first end of the plate to a respective ridge positioned adjacent to the second end of the plate, such that the plurality of ridges tapers upwardly from the first end to the second end when viewed from a respective opposed side of the plate. Such a modification would require improper hindsight reasoning. 
While a secondary reference Joseph et al. (US 2975977 A) teaches (Fig. 1-3): a plate (10) with a number of teeth (16) on the underside of the incline that may be interpreted as the ridges having a variety of heights, with the heights increasing from a first end of the plate to a second end of the plate, and wherein the plurality of teeth tapers upwardly from a first end to a second end, the examiner finds no obvious reason to modify the first face of Brown to include the plurality of teeth of Joseph, since the plurality of teeth is configured to allow “a weight of an automobile to force the teeth of the ramp into the underlying ice or ground” (Joseph, col. 2, lines 24-26). Modifying the first face of Brown’s plate to include teeth will likely puncture the tires in use and defeat the teeth’s purpose to grip the ground. Such a modification would require improper hindsight reasoning.  
Regarding claim 9 and its depending claim 10, the primary reference Brown further teaches (Fig. 1-10): a pair of connectors (104a and 105a) engaged to the handle (103a) and positioned singly proximate to the first terminus and a second terminus (Fig. 1), the connectors (104a, 105a) being selectively mutually couplable; and the plate (101) being one of a pair of plates (101, 102), wherein each plate (101, 102) is configured for positioning on the surface proximate to a respective drive wheel of the vehicle for increasing traction of the respective drive wheel relative to that of the respective drive wheel directly upon the surface (col. 6, lines 6-10; col. 7, lines 10-15), such that the plates (101, 102) are nestable with the first faces oppositely facing and the first ends being opposingly positioned (Fig. 7 and 9), and such that, with each handle (103a, 103b) in the stowed configuration (Fig. 9), the connectors (104a, 105a) of one of the handles (103a) are positioned for selectively engaging the connectors (105a, 106a) of the other of the handles (103b) for mutually engaging the plates for stowage thereof (Fig. 2). 
However, the prior art fails to teach the handle being dimensionally longer than the plate, such that the first terminus and the second terminus of the handle protrude from the first end and the second end of the plate, respectively. The examiner finds no obvious reason to modify the handle to be dimensionally longer than the plate, such that the first terminus and the second terminus of the handle protrude from the first end and the second end of the plate, respectively. Such modifications would require improper hindsight reasoning and teach against the intended pivoting mechanism of the handles (103a, 103b). 
Regarding claim 11, the prior art fails to teach the prior art fails to teach that each ridge has a respective height such that the plurality of ridges comprises ridges having a variety of heights, the heights increasing from a respective ridge positioned adjacent to the first end of the plate to a respective ridge positioned adjacent to the second end of the plate, such that the plurality of ridges tapers upwardly from the first end to the second end when viewed from a respective opposed side of the plate. While the primary reference Brown teaches (Fig. 3): a plurality of spikes (112) that may be interpreted as the plurality of ridges, the examiner finds no obvious reason to modify the ridges such that each ridge has a respective height such that the plurality of ridges comprises ridges having a variety of heights, the heights increasing from a respective ridge positioned adjacent to the first end of the plate to a respective ridge positioned adjacent to the second end of the plate, such that the plurality of ridges tapers upwardly from the first end to the second end when viewed from a respective opposed side of the plate. Such a modification would require improper hindsight reasoning. 
	While a secondary reference Joseph et al. (US 2975977 A) teaches (Fig. 1-3): a plate (10) with a number of teeth (16) on the underside of the incline that may be interpreted as the ridges having a variety of heights, with the heights increasing from a first end of the plate to a second end of the plate, and wherein the plurality of teeth tapers upwardly from a first end to a second end, the examiner finds no obvious reason to modify the first face of Brown to include the plurality of teeth of Joseph, since the plurality of teeth is configured to allow “a weight of an automobile to force the teeth of the ramp into the underlying ice or ground” (Joseph, col. 2, lines 24-26). Modifying the first face of Brown’s plate to include teeth will likely puncture the tires in use and defeat the teeth’s purpose to grip the ground. Such a modification would require improper hindsight reasoning. 
	The prior art further fails to teach the handle being dimensionally longer than the plate, such that the first terminus and the second terminus of the handle protrude from the first end and the second end of the plate, respectively. The examiner finds no obvious reason to modify the handle to be dimensionally longer than the plate, such that the first terminus and the second terminus of the handle protrude from the first end and the second end of the plate, respectively. Such modifications would require improper hindsight reasoning and teach against the intended pivoting mechanism of the handles (103a, 103b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-2975977-A: teaches (Fig. 1-3): a plate (10) with a number of teeth (16) on the underside of the incline that may be interpreted as the ridges having a variety of heights, with the heights increasing from a first end of the plate to a second end of the plate, and wherein the plurality of teeth tapers upwardly from a first end to a second end. 
US-4697628-A: Teaches a traction device for use in extracting mired dual wheeled vehicles from a mired condition comprising a block assembly having a plurality of tower members for attachment to and between the wheels of the mired vehicle and a plate assembly for operative engagement by a rotating block assembly to move the mired vehicle to a freed location. 
US-6520420-B1: Teaches a vehicle anti-slip device for providing traction for a wheel positioned on a relatively slippery surface, wherein a proximal portion 34 has an increasing height from the top edge 22 to the bottom edge 24 as the proximal portions 34 extend from the first wall 14 to the distal portions 36.
US-8210443-B2: Teaches each traction device is coupled to the next traction device using a hinging device 116 permitting a traction device to be folded onto an adjacent traction device (discussed with relation to FIGS. 5 and 6); Traction devices 102 is coupled to traction device 104 via flexible hinging apparatus 116, which allows some but minimal lateral movement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617